Exhibit 10.5
 
ManpowerGroup Inc.


NONSTATUTORY STOCK OPTION AGREEMENT


This Nonstatutory Stock Option Agreement (this “Agreement”) is executed as of
February 11, 2014 by and between ManpowerGroup Inc., a Wisconsin corporation
(the “Corporation”), and Jeffrey A. Joerres (the “Employee”).


W I T N E S S E T H:


WHEREAS the Board of Directors of the Corporation has established the 2011
Equity Incentive Plan (the “Plan”) for employees and directors of the
Corporation and its Subsidiaries;


WHEREAS, the Corporation anticipates that the Plan will promote the best
interests of the Corporation and its shareholders (i) by providing participants
who have acquired a proprietary interest in the Corporation with a stronger
incentive to put forth maximum effort for the continued success and growth of
the Corporation and its Subsidiaries, and (ii) by enabling the Corporation to
attract and retain superior employees; and


WHEREAS, the Corporation has granted to the Employee the right to participate
in the Plan in the manner and subject to the terms provided in this Agreement
and the Plan.


NOW, THEREFORE, in consideration of the benefits that the Corporation will
derive in connection with the services to be rendered by the Employee, the
Corporation and the Employee hereby agree as follows:


1.  Provisions of Plan Control.  This Agreement shall be governed by the
provisions of the Plan, the terms and conditions of which are incorporated
herein by reference.  The Plan empowers the Committee to make interpretations,
rules and regulations thereunder, and, in general, provides that determinations
of such Committee with respect to the Plan shall be binding upon the
Employee.  Unless otherwise provided herein, all capitalized words in this
Agreement shall have the meaning ascribed to them in the Plan.  A copy of the
Plan will be delivered to the Employee upon reasonable request.


2.  Option; Number of Shares; Option Price.  The Employee shall have the right
and option to purchase all or any part of an aggregate 62,721 Shares (the
“Option”) at the purchase price of $76.13 per Share.


3.  Time Limitations on Exercise of Option.  The Option will become exercisable
as to 25% of the Shares on the first annual anniversary date hereof and an
additional 25% will become exercisable on each of the three (3) subsequent
annual anniversaries of such date, provided that the Employee is still in the
employ of the Corporation on each such date.  To the extent that the number of
Shares relating to the Option becoming exercisable on any anniversary date is a
fractional number, the cumulative number shall be rounded to the closest whole
number, provided however, that to the extent necessary, the cumulative number of
Shares relating to the Option becoming exercisable on the 4th annual anniversary
date shall be adjusted so that the total Shares that have become exercisable on
or before the 4th annual anniversary date equals the total number of Shares
indicated in Paragraph 2 above.  Notwithstanding any limitation established by
the Committee on the exercise of the Option or anything else to the contrary
contained in this Agreement, the Option shall be immediately exercisable as to
all Shares covered by the Option if it has not previously lapsed upon the death
of the Employee or upon the Employee’s termination of employment due to the
Disability of the Employee.  To the extent not previously exercised according to
the terms hereof, the Option shall expire on the tenth anniversary of the date
hereof.


4.  Termination of Employment and/or Triggering Event.  Except as otherwise
provided in this Agreement, the Option shall be exercisable upon the termination
of the Employee’s employment relationship with the Corporation and its
Subsidiaries only in the manner and to the extent provided in Paragraph 7 of the
Plan.


Notwithstanding the foregoing, the second sentence of Subsection 7(e) of the
Plan, regarding acceleration of vesting upon a Triggering Event, shall not apply
to this Agreement.  Instead, in connection with a Triggering Event, the Option
shall be immediately exercisable as to all Shares covered by the Option if it
has not previously lapsed upon any of the following:


(i)
If the Corporation’s shares remain publicly traded on a national securities
exchange after the Triggering Event, upon termination of Employee’s employment
by the Corporation other than for “Cause,” as defined below, or upon the
Employee’s voluntary termination of his employment for “Good Reason,” as defined
below, during a Protected Period or within two (2) years following a Triggering
Event;



 
(ii)
Upon a Triggering Event where the Corporation’s shares do not remain publicly
traded on a national securities exchange after the Triggering Event, unless the
Options granted hereunder are converted, on a tax-free basis, into options over
shares of an acquiring corporation that is publicly traded on a national
securities exchange; or



 
(iii)
If the Corporation’s shares do not remain publicly traded on a national
securities exchange after the Triggering Event and the Options granted hereunder
are converted, on a tax-free basis, into options over shares of an acquiring
corporation that is publicly traded on a national securities exchange, upon
termination of Employee’s employment by the Corporation other than for “Cause,”
as defined below, or upon the Employee’s voluntary termination of his employment
for “Good Reason,” as defined below, during a Protected Period or within two (2)
years following a Triggering Event.



In the event of accelerated vesting due to the termination of Employee’s
employment during a Protected Period, the accelerated vesting will occur as of
the date of the Triggering Event.


Further, the provisions of Section 7(g) of the Plan regarding retirement shall
not apply to this Agreement.  Instead, upon the Employee’s Retirement (as
defined below), the Option shall be immediately exercisable as to all Shares
covered by the Option that remain outstanding on such date.  The Participant
shall have three (3) years from the date of such Retirement to exercise any
Option granted hereunder as to all or part of the Shares subject to such Option;
provided, however, that no Option shall be exercisable subsequent to ten (10)
years after its date of grant.


Further, upon the Employee’s involuntary termination of employment (other than
for Cause) or a voluntary termination for Good Reason prior to the Employee
reaching age 55, the Option shall be immediately exercisable as to all Shares
covered by the Option that remain outstanding on such date.


For purposes of this paragraph:


a.  
Termination for “Cause” will mean termination of the Employee’s employment upon:



(i)  
Employee’s repeated failure to perform his duties with the Corporation in a
competent, diligent and satisfactory manner as determined by the Committee;



(ii)  
Employee’s failure or refusal to follow the reasonable instructions or direction
of the Corporation’s Board of Directors, which failure or refusal remains
uncured, if subject to cure, to the reasonable satisfaction of the Board of
Directors for five (5) business days after receiving notice thereof from the
Board of Directors, or repeated failure or refusal to follow the reasonable
instructions or directions of the Board of Directors;



(iii)  
any act by Employee of fraud, material dishonesty or material disloyalty
involving the Corporation;



(iv)  
any violation by Employee of a Corporation policy of material
import  (including, but not limited to, the Code of Business Conduct and Ethics,
the Statement of  Policy on Securities Trading, the Foreign Corrupt Practices
Act Compliance Policy and policies included in the Employee Handbook);



(v)  
any act by Employee of moral turpitude which is likely to result in discredit to
or loss of business, reputation or goodwill of the Corporation;



(vi)  
Employee’s chronic absence from work other than by reason of a serious health
condition;

 
(vii)  
Employee’s commissions of a crime the circumstances of which substantially
relate to Employee’s employment duties with the Corporation; or

 
(viii)  
the willful engaging by Employee in conduct which is demonstrably and materially
injurious to the Corporation.  For purposes of this Agreement, no act, or
failure to act, on Employee’s part will be deemed “willful” unless done, or
omitted to be done, by Employee not in good faith.

 
b.  
“Good Reason” will mean, without the Employee’s consent, the occurrence of any
one or more of the following:



 
(i)  
any material breach of any material obligation of ManpowerGroup for the payment
or provision of compensation or other benefits to Employee;

 
(ii)  
a material diminution in Employee’s base salary;

 
(iii)  
a material diminution in Employee’s authority, duties or responsibilities,
accompanied by a material reduction in Employee’s target bonus opportunity for a
given fiscal year (as compared to the prior fiscal year), except where all
senior level executives have similar proportionate reductions in their target
bonus percentages;

 
(iv)  
a material diminution in Employee’s authority, duties or responsibilities which
is not accompanied by a material reduction in Employee’s target bonus
opportunity but which diminution occurs within two years after the occurrence of
a Triggering Event;

 
(v)  
a material reduction in Employee’s target bonus opportunity for a given fiscal
year (as compared to the prior fiscal year) which is not accompanied by a
material diminution in Employee’s authority, duties or responsibilities, but
which reduction occurs within two years after the occurrence of a Triggering
Event;

 
(vi)  
Employee’s being required by the Corporation to materially change the location
of his principal office; provided such new location is one in excess of fifty
miles from the location of Employee’s principal office before such change.

 
Notwithstanding the provisions above, Good Reason does not exist unless (i)
Employee objects to any material dimunition or breach described above by written
notice to the Corporation within twenty (20) business days after such dimunition
or breach occurs, (ii) the Corporation fails to cure such dimunition or breach
within thirty (30) days after such notice is given and (iii) Employee’s
employment with the Corporation is terminated by Employee within ninety (90)
days after such diminution or breach occurs.


 
c.
“Retirement” means termination of the Employee’s employment on or after the
Employee has attained age 55 and has completed 10 years of Service.



 
d.
“Service” means the period beginning on the date the Employee’s employment with
the Corporation commences and ending on the date the Employee’s employment with
the Corporation terminates.



5.  Method of Exercising Option.  The Option may be exercised in whole or in
part in accordance with the manner prescribed by the Corporation in effect on
the date of exercise.  The Employee may contact the Plan Administrator at the
Corporation by calling (414) 961-1000 to receive details regarding the manner of
exercise prescribed by the Corporation and in effect on the date of
exercise.  The Corporation shall have the right to delay the issue or delivery
of any Shares to be delivered hereunder until (a) the completion of such
registration or qualification of such Shares under federal, state, or foreign
law, ruling, or regulation as the Corporation shall deem to be necessary or
advisable, and (b) receipt from the Employee of such documents and information
as the Committee may deem necessary or appropriate in connection with such
registration or qualification or the issuance of Shares hereunder.


6.  Prohibition Against Transfer.  Unless otherwise provided by the Committee
and except as provided in Paragraph 7 of the Plan, the Option, and the rights
and privileges conferred hereby, may not be transferred by the Employee, and
shall be exercisable during the lifetime of the Employee only by the Employee.


7.  Notices.  Any notice to be given to the Corporation under the terms of this
Agreement shall be given in writing either to the management of the Subsidiary
employing the Employee, or to the Corporation in care of its Secretary at 100
Manpower Place, Milwaukee, Wisconsin 53212.  Any notice to be given to the
Employee may be addressed to him at his address as it appears on the payroll
records of the Corporation or any Subsidiary thereof.  Any such notice shall be
deemed to have been duly given if and when actually received by the party to
whom it is addressed, as evidenced by a written receipt to that effect.


8.  Taxes.  The Corporation may require payment or reimbursement of or may
withhold any tax that it believes is required as a result of the grant or
exercise of the Option, and the Corporation may defer making delivery with
respect to Shares or cash payable hereunder or otherwise until arrangements
satisfactory to the Corporation have been made with respect to such withholding
obligations.


9.  Rights of Employee.  The Option, and any payments or other benefits received
by the Employee under the Option, is discretionary and shall not be deemed a
part of the Employee’s regular, recurring compensation for any purpose,
including without limitation for purposes of termination, indemnity, or
severance pay law of any country and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided to the Employee unless expressly so
provided by such other plan, contract or arrangement, or unless the Committee
expressly determines otherwise.


10. Multiple Executed Copies.  This Agreement may be executed in multiple
copies, each of which will constitute an original, and which together will
constitute one and the same agreement providing for a single Option grant.


IN WITNESS WHEREOF, the Corporation has caused these presents to be executed as
of the date and year first above written, which is the date of the granting of
the Option evidenced hereby.

 


ManpowerGroup Inc.


By: 

   
 
 

 

 
The undersigned Employee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof and of the Plan.

 

   
Jeffrey A. Joerres      Employee
 

 

